Title: From James Madison to Elias Boudinot, 6 October 1803 (Abstract)
From: Madison, James
To: Boudinot, Elias


6 October 1803, Department of State. “I herewith enclose a copy of a paper, which I yesterday received from the Treasury Department, containing sundry charges made by George Breining against Henry Voight, Chief coiner in the Mint; and I request you to enquire into the same and transmit to this Department your opinion thereon.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   For enclosure, see Gallatin to JM, 1 Oct. 1803.


